DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An amendment was received from the applicant on 12/18/2020.
Claims 1, 6 and 14 are amended.
The examiner notes that the claim status identifiers of claims 6, 13 and 14 were incorrectly identified.  Claims 6 and 14 are indicated as previously presented when in fact those claims are currently amended.  Claim 13 is indicated as currently amended, however that claim should have been “previously presented”.   
Claims 2 and 12 are cancelled.
Claims 1 and 3-11 and 13-19 are pending in the current application.
Terminal Disclaimer
The terminal disclaimer filed on 2/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10144489 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Steve Olson on 16 February 2021.
The application has been amended as follows: Replace the claim set in entirety with the following claims:
A system for securing a floating structure comprising:
an anchor including a disc shaped member, a plurality of paddles and a plurality of flanges, the disc shaped member having a top surface defining a locking surface, a bottom circular surface, and a periphery surface disposed between the top and bottom surfaces, the disc shaped member further having a diameter greater than a height, the plurality of paddles radially extending from the periphery surface, the plurality of flanges being on the bottom surface; and
a tension device coupled to the anchor, the tension device including an elastic member and an inelastic member,
wherein the inelastic member limits elongation of the elastic member.
2.    (Cancelled)
3.    The securing system according to claim 1, wherein the elastic member has
 an elastically variable length elongatable at least 300%.
4.   The securing system of claim 1, wherein the elastic member has an elastically variable length elongatable at least approximately 400%.
5.   The securing system according to claim 4, wherein the inelastic member is an inelastic sleeve that limits elongation of the elastic member.

an elastic member having a length extending in a first direction between a first end and a second end thereof, the length being elastically variable under tension, the elastic member having a central portion with a first diameter and first and second enlarged portions at the first and second ends, respectively, the enlarged portions both having a maximum diameter;
an inelastic member for limiting elongation of the length of the elastic member; and
first and second intermediate members defining first and second openings, respectively, the first and second openings both having an opening diameter greater than the first diameter and less than the maximum diameter to prevent the first enlarged portion from being pulled through the first opening and the second enlarged portion from being pulled through the second opening;
wherein the tension device has a first length when the elastic member is not under tension and a longer length when the elastic member is elastically stretched by a tension force;
wherein the inelastic member limits elastic elongation of the elastic member to a second length;
wherein the first and second intermediate members are defined by first and second closed loops of fabric, respectively, the first and second openings of the first and second intermediate members formed in first and second portions of the 
wherein the anchor Includes a disc shaped member, a plurality of paddles and a
plurality of flanges, the disc shaped member having a top surface defining a locking surface, a bottom circular surface, and a periphery surface disposed between the top and bottom surfaces, the disc shaped member further having a diameter greater than a height, the plurality of paddles radially extending from the periphery surface, the plurality of flanges being on the bottom surface, the tension device coupled to the anchor.
7.    The tension device of claim 6, wherein the elastic member has an elastically variable length elongatable more than 200%.
8.    The tension device of claim 6, wherein the elastic member has an elastically variable length elongatable at least 300%.
9.    The tension device of claim 6, wherein the elastic member has an elastically variable length elongatable at least approximately 400%.
10.   The tension device of claim 6, wherein the inelastic member is an inelastic sleeve that limits elongation of the elastic member.
11.    The tension device of claim 6, wherein the elastic member is a hollow tube.
12.    (Cancelled)
13.    The tension device of claim 6, wherein first and second ends of the inelastic member are attached to the first and second intermediate members, respectively.
14.    A method of securing a floating structure relative to a fixed point, the method comprising:

fabric, respectively, the first and second openings of the first and second intermediate members formed in first and second portions of the first and second intermediate members, respectively, the first and second portions both extending perpendicular to the first direction;
providing an anchor including a disc shaped member, a plurality of paddles and a plurality of flanges, the disc shaped member having a top
surface defining a locking surface, a bottom circular surface, and a periphery surface disposed between the top and bottom surfaces, the disc shaped member further having a diameter greater than a height, the plurality of paddies radially extending from the periphery surface, the plurality of flanges being on the bottom surface;
connecting the floating structure to the fixed point with the tension device; connecting the tensioning device to the anchor; 

limiting elongation of the elastic member with the inelastic member.
15.    The method of claim 14, further comprising maintaining a constant tension at the fixed point with the tension member.
16.    The method of claim 14, wherein elongating the elastic member includes elongating the elastic member by at least 300%.
17.  The method of claim 14, wherein elongating the elastic member includes elongating the elastic member by at least approximately 400%.
18.   The method of claim 14, wherein the elastic member is a hollow tube with first and second enlarged ends.
19.  The tension device of claim 6, wherein the first and second closed loops of fabric both include a proximal portion surrounding a respective one of the first and second enlarged ends.
Allowable Subject Matter
Claims 1 and 3-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a system for securing a floating structure comprising the particular features of the anchor and the tension device of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D WIEST/Primary Examiner, Art Unit 3617